10 So.3d 1207 (2009)
Karen YOUNG, as Personal Representative of the Estate of Marie Kristian, Appellant,
v.
Terry P. VERDUIN, Appellee.
No. 4D09-1669.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
George P. Ord of Murphy Reid, LLP, Palm Beach Gardens, for appellant.
Brian O'Connell of Casey, Ciklin, Lubitz Martens & O'Connell, West Palm Beach, for appellee.
PER CURIAM.
Karen Young, as Personal Representative of the Estate of Marie Kristian, appeals an Agreed Order for Payment of Court-Appointed Counsel Fees. Appellee confessed procedural error in the trial court and the parties stipulated to a reversal of the order on appeal and remand to the trial court for further proceedings. Accordingly, we reverse and remand for further proceedings.
DAMOORGIAN, GERBER and LEVINE, JJ., concur.